Name: Commission Regulation (EC) No 2755/98 of 18 December 1998 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the French overseas departments for 1999
 Type: Regulation
 Subject Matter: trade;  overseas countries and territories;  animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities19. 12. 98 L 345/27 COMMISSION REGULATION (EC) No 2755/98 of 18 December 1998 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the French overseas departments for 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 4(5) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 12 thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 3763/91, the number of pure-bred breeding sheep and goats originating in the Community and qualifying for aid with a view to developing production potential in the French overseas departments should be determined for each annual period of application; Whereas the aid referred to above for the supply of pure- bred breeding sheep and goats originating in the rest of the Community to the French overseas departments should be fixed; whereas that aid must be fixed in the light, in particular, of the costs of supply from the Community market and the conditions resulting from the geographical situation of the French overseas depart- ments; Whereas special needs may arise during the course of different marketing years for the supply to the French overseas departments of pure-bred breeding sheep and goats; whereas, therefore, the French authorities should be granted a degree of flexibility in administering the supply arrangements, in that they should be allowed to issue aid certificates for animals intended for certain overseas departments in excess of the maximum quantities avail- able to those departments, provided that the maximum quantities available to the four departments of both male and female animals are respected; whereas, so as to take account of those special needs, the French authorities should notify the Commission of the cases where that facility was used for the issue of certificates; Whereas common detailed rules for the application of the arrangements for the supply of certain agricultural prod- ucts to the French overseas departments are laid down in Commission Regulation (EEC) No 131/92 (5), as last amended by Regulation (EC) No 1736/96 (6); whereas additional detailed rules should be laid down in line with current commercial practice in the sheepmeat and goat- meat sector, in particular as regards the term of validity of aid certificates and the securities ensuring operators compliance with their obligations; Whereas, with a view to sound administration of the supply arrangements, a timetable should be laid down for the lodging of certificate applications and for a period of reflection for their issue; Whereas, with a view to bringing the administration of the aid more closely into line with the requirements of the French overseas departments, the aid and the quant- ities to which the latter may apply should be fixed annually per calendar year; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (7) provides that as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination euro' should be used in this Regula- tion since it is to apply from 1 January 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 The aid provided for in Article 4(1) of Regulation (EEC) No 3763/91 for the supply to the French overseas depart- ments of pure-bred breeding sheep and goats originating in the Community and the number of animals in respect of which that aid is granted shall be as fixed in the Annex hereto. (1) OJ L 356, 24. 12. 1991, p. 1. (2) OJ L 267, 9. 11. 1995, p. 1. (5) OJ L 15, 22. 1. 1992, p. 13. (3) OJ L 387, 31. 12. 1992, p. 1. (6) OJ L 225, 6. 9. 1996, p. 3. (4) OJ L 22, 31. 1. 1995, p. 1. (7) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities 19. 12. 98L 345/28 Article 2 Regulation (EEC) No 131/92 shall apply, with the excep- tion of Article 3(4) thereof. Article 3 France shall designate the competent authority for: (a) issuing the aid certificate provided for in Article 3(1) of Regulation (EEC) No 131/92; (b) paying the aid to the operators concerned. Article 4 1. Applications for certificates shall be submitted to the competent authority in the first five working days of each month. Certificate applications shall be admissible only where: (a) they relate to not more than the maximum number of animals available as published by France prior to the period for the submission of applications; (b) before the period for the submission of certificate applications expires, proof is provided that the party concerned has lodged a security of EUR 40 per animal. 2. However, the competent authority may, in order to meet special needs arising under the supply arrange- ments, issue aid certificates for a quantity of animals in excess of the maximum quantity available to each over- seas department, without the total number of animals eligible for the aid in the four departments being exceeded; that facility being applied separately to male and to female animals. France shall notify the Commission of the cases in which certificates are issued in accordance with the previous subparagraph. 3. The certificates shall be issued by the 10th working day of each month at the latest. Article 5 Aid certificates shall be valid for three months. Article 6 The aid provided for in Article 1 shall be paid in respect of the quantities actually supplied. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities19. 12. 98 L 345/29 (EUR/head) CN code Description Number of animalsto be supplied Aid (EUR/head) CN code Description Number of animalsto be supplied Aid ANNEX PART 1 Supply to French Guiana of pure-bred breeding sheep and goats originating in the Com- munity for the calendar year 1999 0104 10 10 Pure-bred breeding sheep (1):  males 8 530  females 8 205 0104 20 10 Pure-bred breeding goats (1):  males 2 530  females 14 205 PART 2 Supply to Martinique of pure-bred breeding sheep and goats originating in the Community for the calendar year 1999 0104 10 10 Pure-bred breeding sheep (1):  males 2 530  females 5 205 0104 20 10 Pure-bred breeding goats (1):  males 3 530  females 5 205 (1) Inclusion in this subposition is subject to the conditions provided for in Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6. 6. 1989, p. 30). EN Official Journal of the European Communities 19. 12. 98L 345/30 (EUR/head) CN code Description Number of animalsto be supplied Aid (EUR/head) CN code Description Number of animalsto be supplied Aid PART 3 Supply to RÃ ©union of pure-bred breeding sheep and goats originating in the Community for the calendar year 1999 0104 10 10 Pure-bred breeding sheep (1):  males 15 530  females 48 205 0104 20 10 Pure-bred breeding goats (1):  males 13 530  females 297 205 PART 4 Supply to Guadeloupe of pure-bred breeding sheep and goats originating in the Community for the calendar year 1999 0104 20 10 Pure-bred breeding sheep (1):  males 2 530  females 2 205 (1) Inclusion in this subposition is subject to the conditions provided for in Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6. 6. 1989, p. 30).